Case 2:20-cr-00377-RJC Document 5 Filed 12/01/20 . Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv.

BILL RANA

ERIC ARMES

JASON EVANS
HASANI JAMES

CODY BONANNO
PHILLIP BONANNO
DOMINIC QUARTURE
MARK STOCKHAUSEN
PATRICK RIZZO

 

Criminal No. 2 ° 3 V7

[UNDER SEAL]

     

2
fy

LE!

a

  

FILED
DEC 01 2020

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

 

MOTION FOR ARREST WARRANTS

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant
United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that Arrest Warrants be issued
for the apprehension of defendants BILL RANA, ERIC ARMES, JASON EVANS, HASANI
JAMES, CODY BONANNO, PHILLIP BONANNO, DOMINIC QUARTURE, MARK
STOCKHAUSEN, and PATRICK RIZZO, upon the grounds that an indictment has been returned

in the above-captioned criminal case charging the defendants with violating Title 21, United States

Code, Section 846; and Title 18, United States Code, Section 922(g)(1).
Case 2:20-cr-00377-RJC Document 5 Filed 12/01/20 Page 2 of 2

Recommended bond:
Detention as to defendants Rana, Armes, Evans, James, C. Bonanno, P. Bonanno and Rizzo.
$25,000 unsecured as to defendants Quarture and Stockhausen.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

By:  s/Rebecca L. Silinski
REBECCA L. SILINSKI
Assistant U.S. Attorney
PA ID No. 320774
